2015 UT App 145
_________________________________________________________

                THE UTAH COURT OF APPEALS

   ELIZABETH CRAIG; BRADY HARPER; AND NU LITE SALES, LLC,
                  Plaintiffs and Appellants,
                               v.
                         PROVO CITY,
                  Defendant and Appellee.

                              Opinion
                         No. 20131074-CA
                         Filed June 4, 2015

            Fourth District Court, Provo Department
               The Honorable Steven L. Hansen
                         No. 130400857

              Barnard N. Madsen, Mark D. Stubbs,
        Matthew R. Howell, and Diana L. Hardy, Attorneys
                        for Appellants

          Robert D. West, Gary D. Millward, and J. Brian
                  Jones, Attorneys for Appellee

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
      GREGORY K. ORME and STEPHEN L. ROTH concurred.


TOOMEY, Judge:

¶1      Elizabeth Craig, Brady Harper, and Nu Lite Sales, LLC
(collectively, Appellants) challenge the district court’s decision to
dismiss their action against Provo City after concluding that
Utah Code section 78B-2-111 (the Savings Statute) does not apply
to claims brought under the Governmental Immunity Act of
Utah (the UGIA). See Utah Code Ann. § 63G-7-101 (LexisNexis
2011). We reverse and remand for further proceedings.
                        Craig v. Provo City



                         BACKGROUND

¶2     Pursuant to the UGIA, Craig and Harper filed a notice of
claim against Provo City on February 16, 2011, and Nu Lite Sales
filed a similar notice on March 1, 2011. Appellants then filed a
tort action in district court on April 13, 2012, against Provo City.
This action was dismissed without prejudice on March 27, 2013,
after the statute of limitations period had lapsed, 1 because
Appellants failed to submit a statutorily required $300 bond at
the time the action was filed. 2

¶3     Appellants subsequently filed a second action with the
appropriate bond on June 19, 2013, within the one-year statute of
limitations provided by the Savings Statute. Provo City filed a
motion to dismiss. After a non-evidentiary hearing, the district
court entered a memorandum decision, concluding, “Claims
against governmental parties are comprehensively governed by
the [UGIA], which does not contain a savings provision. The
Utah Savings Statute contained in Utah Code § 78B-2-111 does
not refer to the [UGIA], nor does it apply in claims against
governmental parties.” Accordingly, on October 28, 2013, the
court dismissed the second action with prejudice.


             ISSUES AND STANDARD OF REVIEW

¶4   The issues on appeal are whether the district court erred
when it concluded that the UGIA is so comprehensive that it

1. The applicable deadlines under the UGIA for filing their tort
actions in district court were April 17, 2012, and April 30, 2012,
respectively.

2. It is undisputed that the $300 bond was filed, but it is not clear
from the record when it was filed. See Utah Code Ann.
§ 63G-7-601(2) (LexisNexis 2011) (requiring the plaintiff to file a
$300 bond “[a]t the time the action is filed” (emphasis added)).




20131074-CA                      2                2015 UT App 145
                        Craig v. Provo City



displaces the Savings Statute and that the Savings Statute does
not apply to claims against the government. The application of a
statute of limitations presents a question of law, which we
review for correctness giving no deference to the district court.
See Peak Alarm Co. v. Werner, 2013 UT 8, ¶ 7, 297 P.3d 592.


                            ANALYSIS

¶5      “When interpreting a statute, our goal is to give effect to
the legislature’s intent and purpose.” Francis v. State, 2013 UT 65,
¶ 41, 321 P.3d 1089 (citation and internal quotation marks
omitted). “To determine that intent, we look to the plain
language of the statute, reading it as a whole and interpreting its
provisions to ensure harmony with other provisions in the same
chapter and related chapters.” R.P. v. K.S.W., 2014 UT App 38,
¶ 15, 320 P.3d 1084. “‘In doing so, we seek to render all parts
thereof relevant and meaningful, and we accordingly avoid
interpretations that will render portions of a statute superfluous
or inoperative.’” Thorpe v. Washington City, 2010 UT App 297,
¶ 18, 243 P.3d 500 (quoting Hall v. Department of Corr., 2001 UT
34, ¶ 15, 24 P.3d 958). Discerning the plain meaning of a term
may start with the dictionary since it catalogues “a range of
possible meanings that a statutory term may bear.” Hi-Country
Prop. Rights Group v. Emmer, 2013 UT 33, ¶ 19, 304 P.3d 851. But
if the statutory language remains ambiguous, “we may resort to
other indications of legislative intent, including legislative
history and policy considerations.” LeBeau v. State, 2014 UT 39,
¶ 26, 337 P.3d 254.

¶6     Title 78B, Chapter 2—the chapter governing statutes of
limitation—provides that actions must be commenced within its
specified periods, “except in specific cases where a different
limitation is prescribed by statute.” Utah Code Ann. § 78B-2-102
(LexisNexis 2012). And the UGIA specifies limitations periods
for bringing a notice of claim and beginning actions against
governmental entities. See id. §§ 63G-7-101(2)(b), -402, -403
(LexisNexis 2011); see also Peak Alarm, 2013 UT 8, ¶ 17. In




20131074-CA                      3               2015 UT App 145
                         Craig v. Provo City



particular, it provides that claims against governmental entities
are “barred unless notice of claim is filed . . . within one year
after the claim arises.” Utah Code Ann. § 63G-7-402. Then, “[i]f
the claim is denied, a claimant may institute an action in the
district court . . . . [and t]he claimant shall begin the action within
one year after denial of the claim.” Id. § 63G-7-403(2)(a), (b).
Furthermore, although the UGIA does not contain its own
savings provision, the Savings Statute, contained in Title 78B,
provides one chance to bring a second action if the initial action
is dismissed for any reason other than on the merits after the
statute of limitations has lapsed. See id. § 78B-2-111 (LexisNexis
2012). This new action under the Savings Statute must be
commenced “within one year” after the failure. Id.
§ 78B-2-111(1).

¶7     Provo City concedes that, if the Savings Statute applied,
Appellants’ second action would satisfy the Savings Statute’s
requirements: Appellants filed the first action in a timely
fashion, the court dismissed it for reasons other than on the
merits, and Appellants filed a second action within one year of
the first action’s dismissal. See Ewing v. Department of Transp.,
2010 UT App 158, ¶ 7, 235 P.3d 776. Nevertheless, relying on
Peak Alarm Co. v. Werner, 2013 UT 8, 297 P.3d 592, Provo City
argues that the Savings Statute does not apply in this case
because the UGIA’s scheme displaces all parts of Title 78B,
including the Savings Statute.

¶8      In Peak Alarm, a case that involved false-arrest and
defamation claims against a municipality and several
individuals, the Utah Supreme Court considered “the interaction
between the UGIA’s procedural scheme and those statutes of
limitations [in Title 78B] that apply to suits against private
actors,” and broadly held that “[c]laims against governmental
parties are comprehensively governed by the UGIA.” Id. ¶¶ 21,
27 n.4. The court’s analysis was confined to whether the UGIA’s
statute of limitations displaced the general limitations period set
forth in Utah Code section 78B-2-302(4) for filing defamation and
false-imprisonment actions. Id. ¶¶ 22–27. It determined that the



20131074-CA                       4                 2015 UT App 145
                        Craig v. Provo City



UGIA’s requirements for filing a notice of claim and beginning
an action in district court displace the more general statute of
limitations in Utah Code section 78B-2-302(4) because the
limitation prescribed by the UGIA “functions in all respects as a
different limitation . . . prescribed by statute.” Id. ¶ 23 (citation
and internal quotation marks omitted). But the court did not
consider whether a plaintiff may commence a new action where
the initial action, filed within the UGIA’s limitations period, is
dismissed for reasons other than on the merits after the
limitations period has lapsed. Accordingly, the issue in this case
falls outside the scope of Peak Alarm’s holding, and we therefore
further consider whether the legislature intended for the UGIA
to displace the Savings Statute.

¶9     The UGIA states that it is the “single, comprehensive
chapter” governing claims against governmental entities. 3 Provo
City argues that the words “single” and “comprehensive” mean
the UGIA is the exclusive statute pertaining to claims against
governmental parties, in which case the Savings Statute is
wholly inapplicable in the context of claims brought against the
government. On the other hand, Appellants argue that
“comprehensive” is not the equivalent of “exclusive” but instead
“refers to the legislature’s intent to consolidate, clarify, and
simplify rather than expressly exclude other consistent statutory
provisions within the Code.” We find Appellants’ argument
persuasive.


3. Utah Code section 63G-7-101(2)(b) states, “This single,
comprehensive chapter governs all claims against governmental
entities or against their employees or agents arising out of the
performance of the employee’s duties, within the scope of
employment, or under color of authority.” In 2015, however, the
legislature amended this statute by, among other things,
omitting the phrase “This single, comprehensive chapter” from
this subsection. See Governmental Immunity Act of Utah, ch.
342, § 2 (2015).




20131074-CA                      5                2015 UT App 145
                       Craig v. Provo City



¶10 The word “comprehensive” is defined as “covering a
matter under consideration completely or nearly completely” or
“accounting for or comprehending all or virtually all pertinent
considerations.” Webster’s Third New Int’l Dictionary 467 (1966).
Although it could be all-inclusive, the ordinary meaning of the
word “comprehensive” allows for something less than complete
coverage. Furthermore, discerning the ordinary meaning of the
UGIA’s language does not confine us to such a hyper-literal
meaning of each word. “[O]ur plain language analysis is not so
limited that we only inquire into individual words and
subsections in isolation; our interpretation of a statute requires
that each part or section be construed in connection with every
other part or section so as to produce a harmonious whole.”
Anderson v. Bell, 2010 UT 47, ¶ 9, 234 P.3d 1147 (citation and
internal quotation marks omitted).

¶11 Construing the subsection addressing the UGIA’s
“comprehensive” nature in the narrow manner that Provo City
suggests would render the statute inoperative. For example,
although the UGIA contemplates the government’s waiver of
immunity from suit, it provides no cause of action. See Utah
Code Ann. § 63G-7-202(1)(c) (LexisNexis 2011) (“No cause of
action or basis of liability is created by any waiver of immunity
in [the UGIA].”). Instead, a litigant must turn to other statutory
provisions and common law to supply the causes of action for
their claims against governmental entities. Likewise, if the
statute were read as narrowly as Provo City urges, the rules of
evidence would not apply, even in court proceedings, because
the UGIA does not expressly prescribe their use. In
circumstances such as the judicial review of informal
administrative proceedings, in which the use of the Utah Rules
of Evidence might not be assumed, the Utah Code explicitly calls
for them. See id. § 63G-4-402(2), (3)(b). In contrast, for claims
brought pursuant to the UGIA in district court proceedings, their
use is presumed but not explicitly called for. Compare id.
(prescribing the use of the Utah Rules of Civil Procedure and
Rules of Evidence), with id. § 63G-7-601 (expressly prescribing
the application of “the Utah Rules of Civil Procedure to the



20131074-CA                     6               2015 UT App 145
                        Craig v. Provo City



extent that they are consistent with this chapter” but providing
no mention of the Utah Rules of Evidence). In other words, if the
UGIA is as exclusive as Provo City claims, there would be no
substantive legal basis upon which to file a claim against the
government and no applicable rules of evidence.

¶12 Considering the statute as a whole, the UGIA’s scheme
establishes a hurdle for beginning claims against governmental
entities that expressly bars a claimant from proceeding unless
the hurdle is cleared: filing notice of a claim. See id. § 63G-7-402.
The UGIA also establishes a specific limitations period beyond
which no civil action may begin. Id. § 63G-7-403. The primary
purpose of these provisions is to provide the government with
notice which “afford[s] the responsible public authorities an
opportunity to pursue a proper and timely investigation of the
merits of [the] claim.” Shafer v. State, 2003 UT 44, ¶ 7, 79 P.3d 936
(citation and internal quotation marks omitted). Assuming the
plaintiff complies with these requirements, the UGIA’s purpose
is satisfied.

¶13 Provo City further argues, because the UGIA contains a
specific limitation period for initiating actions against
governmental entities, the absence of any language regarding
the right to renew an action means the legislature intended to
bar the application of a general renewal provision. 4 We are not


4. Provo City also argues the UGIA bars the use of the Savings
Statute because the UGIA requires strict compliance. See Rushton
v. Salt Lake County, 1999 UT 36, ¶ 19, 977 P.2d 1201 (noting that
strict compliance with the notice of claim provisions in the UGIA
is required for waiver of governmental immunity). Provo City
suggests that filing a claim pursuant to the Savings Statute
means Appellants’ action was not in strict compliance with the
UGIA’s limitations. We are not persuaded.
        As discussed above, Provo City concedes that Appellants’
action “would meet the qualifications required in the savings
                                                     (continued...)




20131074-CA                      7                2015 UT App 145
                       Craig v. Provo City



persuaded. In Standard Federal Savings & Loan Ass’n v. Kirkbride,
the Utah Supreme Court recognized the remedial purpose of
general renewal statutes and concluded that they apply in the
absence of an expressed intent to bar them. 821 P.2d 1136, 1138
(Utah 1991). In an argument similar to Provo City’s, Kirkbride
contended that the general renewal statute did not apply where
the statute authorizing the underlying action had its own time
limitation because “[b]y including an explicit time limit in the
particular statute, the legislature ha[d] implicitly rejected
application of a general extension statute.” Id. at 1137. The
supreme court disagreed: “If that is what the legislature
intended to accomplish, it certainly knows how to do so.” Id. at
1138. It added that “[t]he relevant inquiry is whether the
legislature made plain an intention to bar forever claims of those
who are guilty of a procedural misstep,” and recognized that by
initially filing a timely complaint, as required by the Savings
Statute, Kirkbride had received notice and all benefits that the
initial filing limit conferred upon him. Id. at 1138–39. The same
reasoning applies here.




(…continued)
statute” if the Savings Statute applied to the UGIA. See Ewing v.
Department of Transp., 2010 UT App 158, ¶ 7, 235 P.3d 776
(reiterating that the Savings Statute can only preserve a claim if
three requirements are met including that “the original
complaint [was] filed within the statute of limitations”).
Compliance with the Savings Statute under those circumstances
would therefore equate to compliance with the UGIA’s
requirements. Moreover, except for stating that Appellants
“fail[ed] to strictly comply with the [UGIA],” Provo City points
to nothing of consequence beyond the UGIA’s “comprehensive”
nature. Because it does not develop this argument with reasoned
analysis, we decline to address it further. See Utah R. App. P.
24(a)(9), (b).




20131074-CA                     8               2015 UT App 145
                        Craig v. Provo City



¶14 The Savings Statute applies to claims filed against the
government pursuant to the UGIA because, to the extent that
they relate to one another, they are complementary. The plain
language of the Utah Code indicates that the Savings Statute
applies to “any action” unless displaced by a different limitation
prescribed by statute. See Utah Code Ann. §§ 78B-2-102, -111
(LexisNexis 2012) (emphasis added). Nothing in the Savings
Statute expressly prohibits its application to claims against
governmental entities or limits its application to claims between
private parties. See id. §§ 78B-2-101 to -117. Moreover, the
Savings Statute is not an avenue to circumvent the UGIA’s notice
and filing requirements; it provides a remedial safeguard to help
prevent a claimant’s procedural misstep from terminating the
claimant’s causes of action. The only circumstances in which the
Savings Statute would apply to a claim against the government
are those in which the plaintiff has filed a timely notice of claim
and begun an action within the UGIA’s prescribed
requirements. 5


                         CONCLUSION

¶15 Considering the plain language of these statutes, reading
them in harmony with each other, and being mindful not to read
any provision in a manner that would render any other part


5. We note that in Madsen v. Borthick, the Utah Supreme Court
determined that the version of the Savings Statute then in effect
could extend the time for bringing an action under the UGIA. See
769 P.2d 245, 254 (Utah 1988). This court is mindful that the
legislature may have intended to change the applicable
procedural scheme with the UGIA’s statutory amendments
made since Madsen, but we are not persuaded that adopting the
language “single, comprehensive” did so. Compare Utah Code
Ann. §§ 63-30-1 to -38 (Michie 1978 & Supp. 1983), with id.
§§ 63G-7-101 to -904 (LexisNexis 2011).




20131074-CA                     9                2015 UT App 145
                        Craig v. Provo City



inoperative, we conclude that the UGIA does not displace the
Savings Statute. Compliance with the UGIA’s limitations periods
for filing notice of claim and filing an action in district court is
necessary to secure the government’s waiver of immunity, but
we reject Provo City’s narrow interpretation of the UGIA.
Although the UGIA’s limitations periods for filing notices and
beginning court actions displace the statute of limitations
provided elsewhere in the Utah Code, absent the legislature’s
express intent to preclude the use of the Savings Statute when a
litigant has filed a timely action that was later dismissed for
reasons other than on the merits, we will not block access to it.
We therefore reverse and remand for reinstatement of
Appellants’ action.




20131074-CA                     10               2015 UT App 145